TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



NO. 03-02-00565-CV


Priscilla Flores and Reggie Flores, Appellants

v.

Temple Independent School District, Appellee





FROM THE DISTRICT COURT OF BELL COUNTY, 169TH JUDICIAL DISTRICT
NO. 190,804-C, HONORABLE GORDON G. ADAMS, JUDGE PRESIDING


M E M O R A N D U M   O P I N I O N


	All parties have requested dismissal of this appeal.  We grant appellants' motion,
dismiss appellee's motion, and dismiss this appeal.


 
					Jan P. Patterson, Justice
Before Justices Kidd, Yeakel and Patterson
Dismissed on Appellants' Motion
Filed:   February 6, 2003